In re Bilbe, Kathleen M.; — Plaintiff; Appeal of Disciplinary Board’s Decision No. 00-DB-006, Office of the Disciplinary Board, No. 00-DB-006.
ORDER
Considering the Motion to Dismiss, Motion for Protective Order, and Motion for Stay Order Filed by Respondent, Kathleen M. Bilbe, and the response thereto filed by the Office of Disciplinary Counsel,
IT IS ORDERED that respondent’s motions be and hereby are denied. The matter is remanded to the hearing committee for further proceedings.
/s/ Catherine D. Kimball
Justice, Supreme Court of Louisiana